Citation Nr: 1123246	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-08 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972.  He received the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and a 50 percent evaluation for PTSD, effective March 31, 2009.

The Board notes that the North Carolina Division of Veterans Affairs withdrew from its representation of the Veteran in August 2010, prior to certification of the appeal to the Board.


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met from March 31, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

In his substantive appeal the Veteran argued that his disability should be evaluated as 70 percent disabling.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Since this decision grants a 70 percent rating during the entire appeal period, further assistance is not required to assist the Veteran in substantiating the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

During an evaluation at Psychological Consulting Services in January 2009, the Veteran reported PTSD symptoms related to traumatic experiences during service, which included intrusive thoughts, traumatic nightmares, distress at exposure to triggers that remind him of past trauma, avoidance of conversations related to his military service, avoidance of crowds, estrangement and detachment from others, hypervigilance, hyperirritability, problems with memory and concentration, sleep deprivation and exaggerated startle response.  The diagnosis was chronic, severe PTSD.  A GAF of 38 was assigned.

On VA examination in May 2009, the Veteran reported daily depression, as well as lack of energy, motivation, and desire to do things.  These symptoms had been present on a daily basis for a year.  He also reported sleep deprivation and fatigue, and difficulty initiating and completing tasks.  The Veteran also complained of panic attacks three to four times per month, and reported that he avoided crowded places in order to prevent additional attacks.  He denied homicidal thoughts, but reported suicidal thoughts, with no plan or intent.  He reported good impulse control and denied any history of violence or assualtiveness.  He also denied alcohol or substance abuse.  

Socially, he reported that he had been married to his second wife since 1996 and had no children.  He also reported that he had a good group of friends and played a little golf.

On mental status examination, speech was normal; attitude was cooperative and attentive; affect was constricted; mood was anxious and dysphoric; attention disturbance was evident in that the Veteran had a short attention span and was easily distracted; thought process and thought content were normal; insight and judgment were normal; intelligence was average; and there were no delusions or hallucinations.  The examiner also noted that the Veteran did not have inappropriate behavior or obsessive/ritualistic behavior.  Remote and immediate memory were noted to be mildly impaired, and the Veteran reported that he had problems with activities of daily living, such as completing household chores, shopping, and sports/exercise.

The examiner diagnosed chronic PTSD and assigned a GAF of 50, and noted that the Veteran's PTSD symptoms were linked to his functional impairment and quality of life.  The examiner found that the Veteran's PTSD did not cause total occupational and social impairment; but that there were deficiencies in most of the areas of judgment, thinking, family relations, work, mood or school.

It caused problems in thinking and mood, in that the Veteran was unable to concentrate for longer than fifteen to twenty minutes at a time, had mild problems with recent and immediate memory, and displayed a depressed and anxious mood.  He also noted that PTSD caused problems in family relations and employment, in that the Veteran isolated himself from others, and became highly anxious around groups of people, and also contributed to the aforementioned problems with concentration and recent and immediate memory.

Treatment notes from Psychological Consulting Services dated in May 2009 indicate that the Veteran continued to have the PTSD symptoms noted in January 2009, and that he had experienced an increase in nightmares and intrusive thoughts.  It was noted that his diagnosis and GAF remained the same as in January 2009.  .

During his most recent VA examination in June 2010, the Veteran reported that since his previous examination in May 2009, his symptoms were about the same or worse.  Specifically, he complained of continued severe insomnia, anger and irritability, decreased energy and crying spells two to three times per week.  He also complained again of panic attacks, twice per week, nightmares and flashbacks.  He also reported that he was seeing a private psychotherapist approximately every three months.

With regard to employment, the Veteran reported that he had stopped working in 2007, due to his age and his development of diabetes mellitus.  He also reported that his psychiatric symptoms at the time of the examination were as severe as they were at the time he was working and that although he occasionally felt stressed, he did not have any major difficulties at work, and he did not miss any work during his last year because of psychiatric issues.

Socially, the Veteran reported that he lived with his current wife of approximately fifteen years (having been married for nineteen years once before).  He got along reasonably well with his current spouse, except for occasional problems due to his psychiatric symptoms, and that he took care of his personal activities of daily living.  He also reported that he only socialized outside of the home about once per month, and only with his wife. He also reported that he went to church once or twice per month.  He indicated that he had no hobbies and that he watched television for relaxation.  He also noted that he was uncomfortable in crowded places, including stores.

On mental status examination, the Veteran was somber and tense.  There was no sign of a thought disorder, loosened associations, flight of ideas, hallucinations, delusions, obsessions, compulsions or phobias.  The Veteran reported that he was moderately to severely anxious and depressed most of the time.  The Veteran denied substance abuse or suicidal or homicidal ideation.  Insight and judgment appeared superficial.  Intellectual capacity appeared grossly intact, but the Veteran complained of difficulty with focusing, attention and concentration.  The examiner also noted that the Veteran continued to have increases startle response, hypervigilance, interpersonal guardedness, avoidance of and exaggerated response to trauma-related triggers, difficulty recalling important parts of traumatic events, decreased interest in hobbies and social activities, some feelings of detachment and estrangement from others and emotional numbing.

The examiner concluded that with regard to psychosocial functioning, the Veteran appeared to be having moderate impairment in social, recreational and familial functioning, and mild to moderate occupational impairment when he was working.  With regard to how his PTSD affected his social and occupational functioning, the examiner concluded that the Veteran was not having more than mild to occasionally moderate impairment in occupational reliability and productivity if he were to attempt to work, and that he had moderate social impairment.  He also noted that the Veteran's current level of functioning was not dependent upon continuing psychotropic medication.  Despite these comments the examiner assigned a GAF of 50.

The evidence shows that the Veteran has deficiencies in work, family relations, thinking and mood.  The evidence shows that the Veteran has maintained a relationship with his wife, but he has been reported as socially isolated.  He reported on VA examination in May 2009 that he had a few friends and played golf, but the examiner noted that his PTSD caused problems in family relations and employment, in that the Veteran isolated himself from others, and became highly anxious around groups of people.  On VA examination in June 2010, the Veteran reported that he only socialized outside of the home about once per month, and only with his wife, and that he had no hobbies.  The examiner also noted that the Veteran reported decreased interest in hobbies and social activities, some feelings of detachment and estrangement from others and emotional numbing.  The May 2009 examiner concluded that the Veteran's PTSD caused problems in family relations and employment, in that the Veteran isolated himself from others, and became highly anxious around groups of people.  The June 2010 examiner concluded that the Veteran appeared to be having moderate impairment in social, recreational and familial functioning, and mild to moderate occupational impairment when he was working.

Given his occupational difficulties, difficulty initiating and completing tasks, difficulty with focusing, attention and concentration, and problems with remote and immediate memory, it is likely that the Veteran would experience similar difficulties if he attempted schooling and the May 2009 VA examiner found deficiencies in that area.  

The Board also notes that the Veteran has consistently reported panic attacks and depression, and the evidence shows that his PTSD symptoms have made it difficult for him to adapt to stressful circumstances, such as work.  The Veteran noted on VA examination in May 2009 that he occasionally felt stressed at work, and the May 2009 examiner concluded that the Veteran's PTSD caused problems in family relations and employment.  The June 2010 examiner opined that the Veteran appeared to have mild to moderate occupational impairment when he was working.

The June 2010 VA examiner stated that the Veteran's PTSD only caused mild to moderate industrial and social impairment, but the examiner also provided a GAF indicative of serious impairment.  The examiner stated that the Veteran's symptoms had not changed since he had stopped working, but this ignored the Veteran's reports of worsening symptoms as well as the reports of increased symptomatology recorded during private therapy.  In his August 2010 substantive appeal, the Veteran reported that his symptoms had gotten worse after he stopped working in 2007.  The Board also notes that the Veteran's private therapist assigned GAF scores of 38, indicative of major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

Although the Veteran has demonstrates some social functioning; the GAF scores, and the reported deficiencies in most of the areas needed for a 70 percent rating, place the evidence in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, an initial rating of 70 percent is granted for PTSD, effective March 31, 2009.  This represents a full grant of the benefit sought on appeal.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The evidence of record shows that the Veteran was gainfully employed until 2007, when he retired due to his age and development of diabetes mellitus.  The Veteran has not contended that his service connected PTSD and diabetes mellitus alone precluded gainful employment (although there was evidence of employment difficulties for which the 70 percent rating is intended to compensate).  In fact, as noted above, on VA examination in June 2010, he reported that he did not have any major difficulties at work, and he did not miss any work during his last year because of psychiatric issues.  While the GAF scores could be construed as indicating an inability to keep a job, examiners have found no more than moderate industrial impairment.  Accordingly, referral of the Veteran's TDIU claim for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted from March 31, 2009.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


